DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15 and 19-20 remain withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 20040025591 A1, hereinafter Yoshikawa) in view of Pruetz .
As to claim 1, Yoshikawa teaches a sensor, comprising: 
a substrate layer 1; 
a proof mass 5, 8, 11, 11 (fig. 8) having a plurality of planar surfaces (see figs. 8-10) and having a proof mass voltage (which is how capacitance C1 is formed – see ¶49 and ¶62) and electrically coupled to the processing circuitry 46 (¶77; see fig. 11); 
a sense electrode 2 (¶49 and ¶62 describe how the electrode 2 is used as a sense electrode) located on an upper surface of the substrate layer 1 and electrically coupled to the processing circuitry 46 (see fig. 11), the sense electrode having one or more planar surfaces (as shown in figs. 8 and 10), wherein at least one of the one or more planar surfaces of the sense electrode is located in parallel to at least one of the planar surfaces of the proof mass, wherein the sense electrode has a sense electrode voltage (which allows acceleration to be detected via capacitance C1 formed with the sense electrode - ¶49), and wherein the sense electrode and the proof mass form a sense capacitor (having capacitance C1 - ¶49 and ¶62); 
a shield 4 (fig. 8) located on the upper surface of the substrate layer 1, wherein the shield is on the upper surface of the substrate layer 1, wherein at least a portion of the shield is located in parallel to at least one of the planar surfaces of the proof mass, wherein the shield has an initial shield voltage (¶67); and 

Yoshikawa does not teach wherein the sensor is a microelectromechanical (MEMS) sensor,
wherein the substrate layer 1 comprises the processing circuitry,
wherein the shield is electrically coupled to the processing circuitry,
wherein the shield surrounds the sense electrode,
wherein the shield voltage may be modified by the processing circuitry,
wherein the processing circuitry provides a plurality of test voltages to modify the shield voltage, measures a measured offset value at each of the test voltages, and changes the operation of the MEMS sensor based on at least one of the measured offset values having an improved value compared to an initial offset value associated with the initial shield voltage.
Regarding the limitations of the sensor being a MEMS sensor, providing a plurality of test voltages to modify a shield voltage and measuring an offset value at each of the test voltages, and changing the operation of the MEMS sensor,
Pruetz teaches a MEMS sensor (abstract),
a shield 5 (fig. 3), wherein the shield has an initial shield voltage (¶27 teaches that the shield is capable of having the claimed initial shield voltage applied thereto), and wherein the shield voltage may be modified (as described in ¶16, the shield voltage is provided and modified for finding a shield voltage providing a minimal amount of offset), and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yoshikawa to be a MEMS sensor, and to augment the apparatus such that a plurality of test voltages is provided to modify the shield voltage, an offset value is measured at each of the test voltages, and the operation of the MEMS sensor is changed (by setting the shield to a voltage providing a minimum offset at “the vertex of the parabola” as taught in ¶16 of Pruetz) based on at least one of the measured offset values, as taught by Pruetz, so as to make the apparatus more compact and light weight, and to provide minimal offset (¶16, Pruetz).
Yoshikawa as modified still does not teach wherein the processing circuitry is coupled to the shield, wherein the processing circuitry, per se, provides the plurality of test voltages to modify the shield voltage, measures the measured offset value at each of the test voltages, and changes the operation of the MEMS sensor based on at least one of the measured offset values.
Regarding the limitations reciting wherein the processing circuitry is electrically coupled to the shield, and the limitations of “wherein the processing circuitry provides a plurality of test voltages to modify the shield voltage, measures a measured offset value at each of the test voltages, and changes the operation of the MEMS sensor based on at least one of the measured offset values,”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to augment the apparatus of Yoshikawa as modified such that the processing circuitry carries out the testing (corresponding to the testing performed in ¶16 of Pruetz) for the predictable result that convenience is increased since the testing is performed automatically.
Yoshikawa as modified still does not teach wherein at least one of the measured offset values has an improved value compared to an initial offset value associated with the initial shield voltage (in ¶16 of Pruetz, it is possible that the two initially tested 
Regarding the limitations of “at least one of the measured offset values having an improved value compared to an initial offset value associated with the initial shield voltage,”
Parabolic Interpolation teaches the use of at least three different data points f(a)-f(c) (pg. 2) having different values along the Y-axis (the Y-axis in Parabolic Interpolation corresponds to the amplitude of offset in ¶16 of Pruetz) in order to begin interpolation (when the modified Yoshikawa is further modified in light of Parabolic Interpolation’s teachings, 3 offset values having different amplitudes will be used to begin interpolation, wherein the highest offset value f(c), of Parabolic Interpolation, is the claimed initial offset value at an initial shield voltage “c” from Parabolic Interpolation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yoshikawa as modified to use at least three different data points having different values along the Y-axis (analogous to Pruetz’s offset values) as taught by Parabolic Interpolation, to make interpolation more accurate because more initial data points are being used.
Yoshikawa as modified still does not teach wherein the substrate layer comprises the processing circuitry.
Nasiri teaches (figs. 7-8 and ¶31 teach that the accelerometer 702 and angular velocity sensor 704 of fig. 7 can be integrated into a sensor wafer 800 and wherein CMOS electronics 706 can be integrated into an electronics wafer 802; ¶31 also teaches that the MEMS sensor wafer 800 and electronics wafer 802 are electrically 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yoshikawa as modified to augment the sensor to have a substrate layer comprising the processing circuitry for the added convenience of installing the sensor and processing circuitry, since they can be installed as a single unit instead of separated sensing and processing devices.
Yoshikawa as modified still does not teach wherein the shield surrounds the sense electrode.
Smith teaches a sensing device (figs. 1A-1I) comprising a sense electrode 108 (fig. 1A) provided with an interconnect 104, 106 (¶44) extending straight down from the bottom of the sense electrode 108 into the material of the substrate 102 (when Yoshikawa is further modified in view of Smith, the sense electrodes can be electrically connected through the material of the substrate, meaning that it would be possible for Yoshikawa’s shield 4 to be modified to surround a sense electrode without interfering with the electrical connectivity of the sense electrode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yoshikawa as modified such that the sense electrodes are provided with interconnects extending straight down through the material of the substrate as taught by Smith since such a modification would be a simple substitution of one method of providing a connection to the sense electrodes for 
Yoshikawa as modified still does not teach wherein the shield surrounds the sense electrode.
O’Brien teaches the concept of a sensing device comprising a sense electrode 30 (col. 2 lines 40-49 teach that sense electrode 30 performs a sensing role based on the position of the proof mass 16) and an auxiliary electrode 64 (similarly to electrode 4 of Yoshikawa, electrode 64 of O’Brien is not used to sense acceleration, i.e. it provides an auxiliary function, and is positioned adjacent a sense electrode) that mostly surrounds the sense electrode 30 (see fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yoshikawa as modified such that the auxiliary electrode (electrode 4 of Yoshikawa) mostly surrounds the sense electrode, as taught by O’Brien, since such a modification would be a mere change in the shape of the auxiliary electrode, for the predictable result that thermal warping is still successfully compensated by the auxiliary electrode (the Examiner notes that fig. 9 and ¶75 of Yoshikawa teaches the thermal warpage compensation).
Yoshikawa as modified still does not teach wherein the shield completely surrounds the sense electrode.
However, such a difference between the claimed invention and prior art would have been an obvious change in the shape of the prior art shield. There is no evidence in the original disclosure that there would be any significant difference between a shield that mostly surrounds the sense electrode (e.g. as in O’Brien) and a shield that 
 Yoshikawa as modified teaches wherein the substrate layer (comprising at least layer 1 of Yoshikawa and electronics layer 802 of Nasiri) comprises the processing circuitry (modified to be in electronics layer 802 of Nasiri), and 
wherein at least one of the measured offset values f(a), f(b) (Parabolic Interpolation) has an improved value f(a), f(b) (Parabolic Interpolation) compared to an initial offset value f(c) (Parabolic Interpolation) associated with the initial shield voltage c (Parabolic Interpolation).

As to claim 2, Yoshikawa as modified teaches wherein the change to the operation of the MEMS sensor comprises a change of the shield voltage to an operating shield voltage that corresponds to the measured offset value that is representative of a minimum voltage-induced sensor offset (¶16, Pruetz).

As to claim 3, Yoshikawa as modified teaches wherein the processing circuitry (the overall processing circuitry of the device including circuitry 104 of Miller) interpolates a plurality of additional offset values (along a parabola as taught in ¶16, Pruetz) based on the measured offset values f(a)-f(c) (Parabolic Interpolation), identifies 

As to claim 4, Yoshikawa as modified teaches wherein the processing circuitry (overall processing circuitry of the apparatus) interpolates the plurality of additional offset values based on a predetermined pattern (a parabola - ¶16 of Pruetz).

As to claim 5, Yoshikawa teaches wherein the predetermined pattern is a parabolic pattern (¶16 of Pruetz).

As to claim 6, Yoshikawa teaches wherein the identified interpolated offset value corresponds to a point at which the derivative of the parabolic pattern is substantially zero (i.e. at the vertex - ¶16 of Pruetz).

As to claim 7, Yoshikawa as modified teaches wherein the change to the operation of the MEMS sensor comprises a change of the shield voltage to an operating shield voltage (voltage providing the vertex of the parabola - ¶16 of Pruetz) that corresponds to an operating offset value (the claim does not positively recite that the operating offset value is part of the claimed apparatus; therefore, the operating shield voltage is able to correspond to an operating offset value that is not part of the claimed apparatus, as broadly recited), wherein operating shield voltage reduces a voltage 

As to claim 8, Yoshikawa as modified teaches the limitations of the claim except,
wherein the processing circuitry provides a plurality of additional test voltages to modify the shield voltage after the operating shield voltage is applied to the shield, measures an additional offset value at each of the additional test voltages, and determines a revised operating offset value at one of the additional offset values.  
Regarding the limitation wherein the processing circuitry provides a plurality of additional test voltages to modify the shield voltage after the operating shield voltage is applied to the shield,

[AltContent: textbox (Y-axis value
f(Xmin))][AltContent: arrow][AltContent: textbox (From pg. 2 of Parabolic Interpolation)][AltContent: textbox (Y-axis value
f(Xmin2))][AltContent: textbox (X-axis value Xmin2)][AltContent: arrow][AltContent: oval][AltContent: arrow]
    PNG
    media_image1.png
    328
    440
    media_image1.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yoshikawa as modified to repeat the interpolation with points f(a), f(Xmin) and f(b) as new starting data points, as taught by Parabolic Interpolation, so as to find an even lower Y-value (as shown in Parabolic Interpolation’s figure on pg. 2; this would result in a lower offset value in Yoshikawa as modified).
Yoshikawa as modified teaches wherein the processing circuitry (overall processing circuitry of the apparatus) provides a plurality of additional test voltages (being a set of freshly applied voltages corresponding to the a, b, and Xmin2 values of Parabolic Interpolation for the second iteration of interpolation) to modify the shield voltage after the operating shield voltage (corresponding to the value Xmin of Parabolic Interpolation) is applied to the shield, measures an additional offset value at each of the additional test voltages (corresponding to the second iteration of interpolation), and determines (i.e. causally determines) a revised operating offset value (being the Y-axis value f(Xmin2) in the figure from pg. 2 of Parabolic Interpolation above; this is the value at which the shield is set during normal operation per the teachings of Pruetz) at one of the additional offset values (being the Y-axis value f(Xmin2) from Parabolic 

As to claim 9, Yoshikawa as modified teaches wherein the revised operating offset value is subtracted from the value of the sense capacitor (the language “wherein the revised operating offset value is subtracted from the value of the sense capacitor” is directed to the intended use of the revised operating offset value and the value of the sense capacitor; the revised operating offset value and the value of the sense capacitor are merely values, and the revised operating offset value is capable of being subtracted from the value of the sense capacitor, such as by a calculator that is not part of the claimed apparatus).  

As to claim 10, Yoshikawa as modified teaches wherein the operating shield voltage Xmin (Parabolic Interpolation) is changed to a revised operating shield voltage Xmin2 (Parabolic Interpolation) that corresponds to the revised operating offset value f(Xmin2) (Parabolic Interpolation).    

As to claim 11, Yoshikawa as modified teaches wherein the movement of the proof mass relative to the sense electrode is sensed based on the initial offset value f(c) (Parabolic Interpolation) and changes in the value of the sense capacitor (which has the capacitance C1 in Yoshikawa; when test voltages are applied to the shield, as taught by 

As to claim 12, Yoshikawa as modified teaches the limitations of the claim except wherein the processing circuitry provides a plurality of additional test voltages to modify the shield voltage after the initial shield voltage (applied as taught in ¶67 of Yoshikawa) is applied to the shield, measures an additional offset value at each of the additional test voltages, and determines a revised initial offset value at one of the additional offset values.
Regarding the limitation wherein the processing circuitry provides a plurality of additional test voltages to modify the shield voltage after the initial shield voltage is applied to the shield,
Parabolic Interpolation further teaches (pg. 2) that interpolation can be repeated with Y-values f(a), f(Xmin) (corresponding to the operating shield voltage of the modified Yoshikawa), and f(b) as the new starting data points and shows that a new curve (passing through f(a), Xmin, and f(b) on pg. 2) having an even lower minimum Y-value f(Xmin2) (corresponding to the claimed revised operating offset value, produced by X-axis value Xmin2 as labeled in the figure above) can be determined.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yoshikawa as modified to repeat the interpolation with points f(a), f(Xmin) and f(b) as new starting data points, as taught by Parabolic Interpolation, so as to find an even lower Y-value (as shown in Parabolic 
Yoshikawa as modified teaches wherein the processing circuitry (overall processing circuitry of the apparatus) provides a plurality of additional test voltages (being a set of freshly applied voltages corresponding to the a, b, and Xmin2 values of Parabolic Interpolation for the second iteration of interpolation) to modify the shield voltage after the initial shield voltage (as applied in ¶67 of Yoshikawa) is applied to the shield, measures an additional offset value at each of the additional test voltages (corresponding to the second iteration of interpolation), and determines (i.e. causally determines) a revised initial offset value (being the Y-axis value f(Xmin2) in the figure from pg. 2 of Parabolic Interpolation above; this is the value at which the shield is set during normal operation per the teachings of Pruetz) at one of the additional offset values (being the Y-axis value f(Xmin2) from Parabolic Interpolation; more specifically, the Y-axis value f(Xmin2) from Parabolic Interpolation is set as the revised initial offset value, at which the shield is set during normal operation in light of Pruetz’s teachings, because it is the lowest offset value produced from the second iteration of interpolation).  

As to claim 13, Yoshikawa as modified teaches wherein the processing circuitry (overall processing circuitry of the apparatus) determines a mechanical sensor offset value (by using electrodes 32, 32 that detect a measure of thermal warpage of the apparatus as taught in ¶75 of Yoshikawa) based on the improved value f(a) (Parabolic Interpolation) (the improved value is used to interpolate to find a shield voltage providing  

As to claim 14, Yoshikawa as modified teaches wherein the processing circuitry (overall processing circuitry of the apparatus) modifies a measured value for the MEMS sensor based on the mechanical sensor offset value (see ¶75-79 and fig. 11 of Yoshikawa, which explain that the thermal warping detected by electrodes 32, 32 is used to provide a correction to the acceleration measured by the sensor).

As to claim 16, Yoshikawa teaches wherein at least a portion of the shield 4 is located on a substrate 1 that is parallel to the largest surface by area of the planar surfaces of the proof mass 5, 8, 11, 11 (see figs. 8-10).

As to claim 18, Yoshikawa teaches wherein the proof mass 5, 8, 11, 11 is located within a MEMS device plane (being a plane occupied by the MEMS sensor shown in fig. 10), and wherein at least a portion of the sense electrode 2 is located within the MEMS device plane (because the sense electrode is part of the MEMS sensor and is parallel with the rest of the MEMS sensor).
Response to Arguments
Applicant’s arguments filed 12/11/2020 that the specification provides support for the shield in figs. 2A-2B completely surrounding the sense electrode, and that the word is persuasive.

Applicant's arguments from the 8th line from the bottom of pg. 10 through pg. 12 filed 12/11/20 have been fully considered but they are not persuasive.
Applicant argues that the inventiveness of a shield electrode that surrounds a sense electrode (pg. 10) is that “Further, the electrode (203) is electrically coupled to circuitry within the substrate layer (220), providing uniform shielding” (pg. 12).
Applicant’s argument is not persuasive. Applicant explains why the electrical coupling, per se, with circuitry within the substrate is significant, but still fails to articulate why the claimed surrounding, per se, is inventive. 

Applicant further argues (pg. 12) that the claimed surrounding is inventive because breaking the continuity of the shield allegedly results in even more complex offsets than those remedied by the present application.
Applicant’s argument is unpersuasive because there is no evidence of this in the specification. There is no place in the specification that describes an increase in offset complexity if the shield does not completely surround the sense electrode.

Applicant argues (pg. 12) that the prior art of reference does not teach a substrate layer comprising processing circuitry.
Applicant’s arguments with respect to the claimed substrate layer with circuitry have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.P./Examiner, Art Unit 2853                     

/JILL E CULLER/Primary Examiner, Art Unit 2853